Title: From Thomas Jefferson to James Monroe, 5 July 1785
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
Paris July 5. 1785.

I wrote you by Mr. Adams May. 11. and by Mr. Otto June 17. The latter acknoleged the receipt of yours of Apr. 12. which is the only one come to hand of later date than Dec. 14. Little new has occurred since my last. Peace seems to shew herself under a more decided form. The emperor is now on a journey to Italy, and the two Dutch plenipotentiaries are set out for Vienna there to make an apology for their state having dared to fire a gun in defence of their invaded rights. This is insisted on as a preliminary condition. The emperor seems to prefer the glory of terror to that of justice, and to satisfy this tinsel passion plants a dagger in the heart of every Dutchman which no time will extract. I enquired lately of a gentleman who lived long at Constantinople in a public character and enjoyed the confidence of that government insomuch as to become well acquainted with it’s spirit and it’s powers, what he thought might be the issue of the present affairs between the emperor and porte. He thinks the latter will not push matters to a war, and that if they do they must fail under it. They have lost their warlike spirit, and their troops cannot be induced to adopt the European arms.—We have no news yet of Mr. Lambe. Of course our Barbary proceedings are still at a stand. This will be  handed you by Mr. Franklin. He has a separate letter of introduction to you. I have never been with him enough to unravel his character with certainty. It seems to be good in the main. I see sometimes an attempt to keep himself unpenetrated which perhaps is the effect of the cause—lessons of his grandfather. His understanding is good enough for common uses but not great enough for uncommon ones. However you will have better opportunities of knowing him. The doctor is extremely wounded by the inattention of congress to his applications for him. He expected something to be done as a reward for his own services. He will preserve a determind silence on this subject in future. Adieu. Your’s affectionately.

P.S. Europe fixes an attentive eye on your reception of Doctr. Franklin. He is infinitely esteemed. Do not neglect any marks of your approbation which you think just or proper. It will honour you here.

